Exhibit 10.33




SOCIAL REALITY, INC.




2014 EQUITY COMPENSATION PLAN




1.

Purposes of the Plan.  The purposes of this Plan are:




·

to attract and retain the best available personnel for positions of substantial
responsibility,




·

to provide additional incentive to Employees, Directors and Consultants, and




·

to promote the success of the Company’s business.




The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Stock Appreciation Rights, Restricted Stock Units,
Performance Units, Performance Shares and Other Stock Based Awards.




2.

Definitions.  As used herein, the following definitions will apply:




(a)

“Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.




(b)

“Applicable Laws” means the requirements relating to the administration of
equity-based awards or equity compensation plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.




(c)

“Award” means, individually or collectively, a grant under the Plan of Options,
SARs, Restricted Stock, Restricted Stock Units, Performance Units, Performance
Shares or Other Stock Based Awards.




(d)

“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan. The Award
Agreement is subject to the terms and conditions of the Plan.




(e)

“Awarded Stock” means the Common Stock subject to an Award.




(f)

“Board” means the Board of Directors of the Company.




(g)

“Change in Control” means the occurrence of any of the following events:




(i)

Any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the total voting power represented by the Company’s
then outstanding voting securities and within three (3) years from the date of
such acquisition, a merger or consolidation of the Company with or into the
person (or affiliate thereof) holding such beneficial ownership of securities of
the Company is consummated; or








--------------------------------------------------------------------------------



(ii)

The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;




(iii)

A change in the composition of the Board occurring within a two-year period, as
a result of which fewer than a majority of the directors are Incumbent
Directors. “Incumbent Directors” means directors who either (A) are Directors as
of the effective date of the Plan, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or




(iv)

The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.




For purposes of this Section, “affiliate” will mean, with respect to any
specified person, any other person that directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, such specified person (“control,” “controlled by” and “under common
control with” will mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through ownership of voting securities, by contact or credit
arrangement, as trustee or executor, or otherwise).




(h)

“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
section of the Code herein will be a reference to any successor or amended
section of the Code.




(i)

“Committee” means a committee of Directors or other individuals satisfying
Applicable Laws appointed by the Board in accordance with Section 4 of the Plan.




(j)

“Common Stock” means the Class A Common Stock of the Company, or in the case of
Performance Units and certain Other Stock Based Awards, the cash equivalent
thereof.




(k)

“Company” means Social Reality, Inc., a Delaware corporation, or any successor
thereto.




(l)

“Consultant” means any person, including an advisor, engaged by the Company or a
Parent or Subsidiary to render services to such entity.




(m)

“Director” means a member of the Board.




(n)

“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code, provided that in the case of Awards other than Incentive Stock
Options, the Administrator in its discretion may determine whether a permanent
and total disability exists in accordance with uniform and non-discriminatory
standards adopted by the Administrator from time to time.




(o)

“Dividend Equivalent” means a credit, made at the discretion of the
Administrator, to the account of a Participant in an amount equal to the cash
dividends paid on one Share for each Share represented by an Award held by such
Participant.








2




--------------------------------------------------------------------------------



(p)

“Employee” means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.




(q)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.




(r)

“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
lower exercise prices and different terms), Awards of a different type, and/or
cash, and/or (ii) the exercise price of an outstanding Award is reduced. The
terms and conditions of any Exchange Program will be determined by the
Administrator in its sole discretion.




(s)

“Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:

 

(i)

If the Common Stock is listed on any established stock exchange or a national
market system, its Fair Market Value will be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system for the day of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;

 

(ii)

If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of a Share of Common
Stock will be the mean between the high bid and low asked prices for the Common
Stock for the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or




(iii)

In the absence of an established market for the Common Stock, the Fair Market
Value will be determined in good faith by the Administrator.




(iv)

Notwithstanding the preceding, for federal, state, and local income tax
reporting purposes and for such other purposes as the Administrator deems
appropriate, the Fair Market Value shall be determined by the Administrator in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.




(t)

“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.




(u)

“Individual Objectives” means as to a Participant, the objective and measurable
goals set by a “management by objectives” process and approved by the Committee
(in its discretion).




(v)

“Nonstatutory Stock Option” means an Option that by its terms does not qualify
or is not intended to qualify as an Incentive Stock Option.




(w)

“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.




(x)

“Option” means a stock option granted pursuant to the Plan.




(y)

“Other Stock Based Awards” means any other awards not specifically described in
the Plan that are valued in whole or in part by reference to, or are otherwise
based on, Shares and are created by the Administrator pursuant to Section 12.








3




--------------------------------------------------------------------------------



(z)

“Outside Director” means a Director who is not an Employee.




(aa)

“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.




(bb)

“Participant” means the holder of an outstanding Award granted under the Plan.




(cc)

“Performance Goals” means the goal(s) (or combined goal(s)) determined by the
Committee (in its discretion) to be applicable to a Participant with respect to
an Award. The Performance Goals may differ from Participant to Participant and
from Award to Award. Any criteria used may be measured, as applicable, in
absolute or relative terms (including passage of time and/or against another
company or companies), on a per share basis, against the performance of the
Company as a whole or any segment of the Company, and on a pre-tax or after-tax
basis.




(dd)

“Performance Share” means an Award granted to a Service Provider pursuant to
Section 10 of the Plan.




(ee)

“Performance Unit” means an Award granted to a Service Provider pursuant to
Section 10 of the Plan.




(ff)

“Period of Restriction” means the period during which the transfer of Shares of
Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.




(gg)

“Plan” means this 2014 Equity Compensation Plan.




(hh)

“Restricted Stock” means shares of Common Stock issued pursuant to a Restricted
Stock award under Section 8, Section 11 or Section 12 of the Plan or issued
pursuant to the early exercise of an Option.




(ii)

“Restricted Stock Unit” means an Award that the Administrator permits to be paid
in installments or on a deferred basis pursuant to Section 11 of the Plan.




(jj)

“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.




(kk)

“Section 16(b)” means Section 16(b) of the Exchange Act.




(ll)

“Service Provider” means an Employee, Director or Consultant.




(mm)

“Share” means a share of the Class A Common Stock, as adjusted in accordance
with Section 15 of the Plan.




(nn)

“Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 of the Plan is designated
as a SAR.




(oo)

“Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.








4




--------------------------------------------------------------------------------



(pp)

“Unvested Awards” means Options or Restricted Stock that (i) were granted to an
individual in connection with such individual’s position as a Service Provider
and (ii) are still subject to vesting or lapsing of Company repurchase rights or
similar restrictions.




3.

Stock Subject to the Plan.




(a)

Stock Subject to the Plan. The maximum number of Shares that may be issued under
the Plan is three million (3,000,000). The Shares may be authorized, but
unissued, or reacquired Common Stock. Shares shall not be deemed to have been
issued pursuant to the Plan (i) with respect to any portion of an Award that is
settled in cash, or (ii) to the extent such Shares are withheld in satisfaction
of tax withholding obligations. Upon payment in Shares pursuant to the exercise
of an Award, the number of Shares available for issuance under the Plan shall be
reduced only by the number of Shares actually issued in such payment. If a
Participant pays the exercise price (or purchase price, if applicable) of an
Award through the tender of Shares, the number of Shares so tendered shall again
be available for issuance pursuant to future Awards under the Plan.
Notwithstanding anything in the Plan, or any Award Agreement to the contrary,
Shares attributable to Awards transferred under any Award Transfer Program shall
not be again available for grant under the Plan.




(b)

Lapsed Awards. If any outstanding Award expires or is terminated or canceled
without having been exercised or settled in full, or if Shares acquired pursuant
to an Award subject to forfeiture or repurchase are forfeited or repurchased by
the Company, the Shares allocable to the terminated portion of such Award or
such forfeited or repurchased Shares shall again be available for grant under
the Plan.




4.

Administration of the Plan.




(a)

Procedure.




(i)

Section 162(m). To the extent that the Administrator determines it to be
desirable and necessary to qualify Awards granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan will be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.




(ii)

Rule 16b-3. To the extent desirable to qualify transactions hereunder as exempt
under Rule 16b-3, the transactions contemplated hereunder will be structured to
satisfy the requirements for exemption under Rule 16b-3.




(iii)

Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.




(iv)

Delegation of Authority for Day-to-Day Administration. Except to the extent
prohibited by Applicable Law, the Administrator may delegate to one or more
individuals the day-to-day administration of the Plan and any of the functions
assigned to it in this Plan. Such delegation may be revoked at any time.

 

(b)

Powers of the Administrator. Subject to the provisions of the Plan, and in the
case of a Committee, subject to the specific duties delegated by the Board to
such Committee, the Administrator will have the authority, in its discretion:




(i)

to determine the Fair Market Value;





5




--------------------------------------------------------------------------------




(ii)

to select the Service Providers to whom Awards may be granted hereunder;




(iii)

to determine the number of Shares to be covered by each Award granted hereunder;




(iv)

to approve forms of agreement for use under the Plan;




(v)

to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder. Such terms and conditions include, but are
not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture or repurchase restrictions, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, will
determine;




(vi)

to reduce the exercise price of any Award to the then current Fair Market Value
if the Fair Market Value of the Common Stock covered by such Award shall have
declined since the date the Award was granted;




(vii)

to institute an Exchange Program;




(viii)

to construe and interpret the terms of the Plan and Awards granted pursuant to
the Plan;




(ix)

to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws and/or qualifying for preferred
tax treatment under applicable foreign tax laws;




(x)

to modify or amend each Award (subject to Section 18(c) of the Plan), including
the discretionary authority to extend the post-termination exercisability period
of Awards longer than is otherwise provided for in the Plan;




(xi)

to allow Participants to satisfy withholding tax obligations by electing to have
the Company withhold from the Shares or cash to be issued upon exercise or
vesting of an Award that number of Shares or cash having a Fair Market Value
equal to the minimum amount required to be withheld. The Fair Market Value of
any Shares to be withheld will be determined on the date that the amount of tax
to be withheld is to be determined. All elections by a Participant to have
Shares or cash withheld for this purpose will be made in such form and under
such conditions as the Administrator may deem necessary or advisable;




(xii)

to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;




(xiii)

to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award;




(xiv)

to determine whether Awards will be settled in Shares, cash or in any
combination thereof;




(xv)

to determine whether Awards will be adjusted for Dividend Equivalents;





6




--------------------------------------------------------------------------------




(xvi)

to create Other Stock Based Awards for issuance under the Plan;




(xvii)

to establish a program whereby Service Providers designated by the Administrator
can reduce compensation otherwise payable in cash in exchange for Awards under
the Plan;




(xvii)

to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including without limitation, (A) restrictions under an insider
trading policy, and (B) restrictions as to the use of a specified brokerage firm
for such resales or other transfers; and




(xix)

to make all other determinations deemed necessary or advisable for administering
the Plan.




(c)

Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

 

5.

Eligibility. Nonstatutory Stock Options, Restricted Stock, Stock Appreciation
Rights, Performance Units, Performance Shares, Restricted Stock Units and Other
Stock Based Awards may be granted to Service Providers. Incentive Stock Options
may be granted only to Employees.




6.

Limitations.




(a)

ISO $100,000 Rule. Each Option will be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such Options will be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted.




(b)

No Rights as a Service Provider. Neither the Plan nor any Award shall confer
upon a Participant any right with respect to continuing his or her relationship
as a Service Provider, nor shall they interfere in any way with the right of the
Participant or the right of the Company or its Parent or Subsidiaries to
terminate such relationship at any time, with or without cause.




(c)

162(m) Limitation. For purposes of qualifying Awards as “performance-based
compensation” under Section 162(m) of the Code, the Administrator, in its
discretion, may set restrictions based upon the achievement of Performance
Goals. The Performance Goals shall be set by the Administrator on or before the
latest date permissible to enable the Award to qualify as “performance-based
compensation” under Section 162(m) of the Code. In granting Awards which are
intended to qualify under Section 162(m) of the Code, the Administrator shall
follow any procedures determined by it from time to time to be necessary or
appropriate to ensure qualification of the Award under Section 162(m) of the
Code (e.g., in determining the Performance Goals).








7




--------------------------------------------------------------------------------




7.

Stock Options.




(a)

Term of Option. The term of each Option will be stated in the Award Agreement.
In the case of an Incentive Stock Option, the term will be ten (10) years from
the date of grant or such shorter term as may be provided in the Award
Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than 10% of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Incentive
Stock Option will be five (5) years from the date of grant or such shorter term
as may be provided in the Award Agreement.




(b)

Option Exercise Price and Consideration.




(i)

Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:




(1)

In the case of an Incentive Stock Option




(A)

granted to an Employee who, at the time the Incentive Stock Option is granted,
owns stock representing more than 10% of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share exercise price
will be no less than 110% of the Fair Market Value per Share on the date of
grant.




(B)

granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than 100% of
the Fair Market Value per Share on the date of grant.




(2)

In the case of a Nonstatutory Stock Option, the per Share exercise price will be
determined by the Administrator. In the case of a Nonstatutory Stock Option
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code, the per Share exercise price will be no less than
100% of the Fair Market Value per Share on the date of grant.




(3)

Notwithstanding the foregoing, Incentive Stock Options may be granted with a per
Share exercise price of less than 100% of the Fair Market Value per Share on the
date of grant pursuant to a merger or other corporate transaction.




(ii)

Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.




(c)

Form of Consideration. The Administrator will determine the acceptable form of
consideration for exercising an Option, including the method of payment. In the
case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration to the
extent permitted by Applicable Laws may consist entirely of:




(i)

cash;




(ii)

check;




(iii)

promissory note;





8




--------------------------------------------------------------------------------




(iv)

other Shares which meet the conditions established by the Administrator to avoid
adverse accounting consequences (as determined by the Administrator);




(v)

consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;




(vi)

a reduction in the amount of any Company liability to the Participant, including
any liability attributable to the Participant’s participation in any
Company-sponsored deferred compensation program or arrangement;




(vii)

any combination of the foregoing methods of payment; or




(viii)

such other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Laws.




(d)

Exercise of Option.




(i)

Procedure for Exercise; Rights as a Stockholder. Any Option granted hereunder
will be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Award Agreement. An Option may not be exercised for a fraction of a Share.




An Option will be deemed exercised when the Company receives: (x) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (y) full payment for the Shares with
respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option will be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Awarded Stock, notwithstanding the exercise of the Option. The
Company will issue (or cause to be issued) such Shares promptly after the Option
is exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 15 of the Plan or the applicable Award Agreement.




Exercising an Option in any manner will decrease the number of Shares thereafter
available for sale under the Option, by the number of Shares as to which the
Option is exercised.




(ii)

Termination of Relationship as a Service Provider. If a Participant ceases to be
a Service Provider, other than upon the Participant’s death or Disability, the
Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for three
(3) months following the Participant’s termination. Unless otherwise provided by
the Administrator, if on the date of termination the Participant is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option will revert to the Plan on the date one (1) month following the
Participant’s termination. If after termination





9




--------------------------------------------------------------------------------

the Participant does not exercise his or her Option within the time specified by
the Administrator, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.




(iii)

Disability of Participant. If a Participant ceases to be a Service Provider as a
result of the Participant’s Disability, the Participant may exercise his or her
Option within such period of time as is specified in the Award Agreement to the
extent the Option is vested on the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for twelve (12) months following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan on the date one (1) month following the Participant’s termination. If
after termination the Participant does not exercise his or her Option within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.




(iv)

Death of Participant. If a Participant dies while a Service Provider, the Option
may be exercised following the Participant’s death within such period of time as
is specified in the Award Agreement to the extent that the Option is vested on
the date of death (but in no event may the option be exercised later than the
expiration of the term of such Option as set forth in the Award Agreement), by
the Participant’s designated beneficiary, provided such beneficiary has been
designated prior to Participant’s death in a form acceptable to the
Administrator. If no such beneficiary has been designated by the Participant,
then such Option may be exercised by the personal representative of the
Participant’s estate or by the person(s) to whom the Option is transferred
pursuant to the Participant’s will or in accordance with the laws of descent and
distribution. In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for twelve (12) months following Participant’s
death. Unless otherwise provided by the Administrator, if at the time of death
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will immediately revert to the Plan on the
date one (1) month following the Participant’s death. If the Option is not so
exercised within the time specified herein, the Option will terminate, and the
Shares covered by such Option will revert to the Plan.




(e)

Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares an Option previously granted based on such terms and
conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made.




8.

Restricted Stock.




(a)

Grant of Restricted Stock. Subject to the terms and provisions of the Plan, the
Administrator, at any time and from time to time, may grant Shares of Restricted
Stock to Service Providers in such amounts as the Administrator, in its sole
discretion, will determine. Subject to any restrictions specifically provided
for in this Plan, the Administrator shall have complete discretion to determine
(i) the number of Shares subject to a Restricted Stock award granted to any
Participant, and (ii) the conditions, if any, that must be satisfied, which
typically will be based principally or solely on continued provision of services
but may include a performance-based component, upon which is conditioned the
grant, vesting or issuance of Restricted Stock.




(b)

Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced by
an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Unless the Administrator determines otherwise,
Shares of Restricted Stock will be held by the Company as escrow agent until the
restrictions on such Shares have lapsed.





10




--------------------------------------------------------------------------------




(c)

Transferability. Except as provided in this Section 8, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise




(d)

Other Restrictions. The Administrator, in its sole discretion, may impose such
other restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate.




(e)

Removal of Restrictions. Except as otherwise provided in this Section 8, Shares
of Restricted Stock covered by each Restricted Stock grant made under the Plan
will be released from escrow as soon as practicable after the last day of the
Period of Restriction. The Administrator, in its discretion, may accelerate the
time at which any restrictions will lapse or be removed.




(f)

Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.




(g)

Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.




(h)

Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.




9.

Stock Appreciation Rights.




(a)

Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may be
granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion.




(b)

Number of Shares. Subject to Section 6(c)(i) of the Plan, the Administrator will
have complete discretion to determine the number of SARs granted to any Service
Provider.




(c)

Exercise Price and Other Terms. The Administrator, subject to the provisions of
the Plan, will have complete discretion to determine the terms and conditions of
SARs granted under the Plan.




(d)

Exercise of SARs. SARs will be exercisable on such terms and conditions as the
Administrator, in its sole discretion, will determine.




(e)

SAR Agreement. Each SAR grant will be evidenced by an Award Agreement that will
specify the exercise price, the term of the SAR, the conditions of exercise, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.




(f)

Expiration of SARs. An SAR granted under the Plan will expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement. Notwithstanding the foregoing, the rules of Sections 7(d)(ii),
7(d)(iii) and 7(d)(iv) also will apply to SARs.








11




--------------------------------------------------------------------------------



(g)

Payment of SAR Amount. Upon exercise of an SAR, a Participant will be entitled
to receive payment from the Company in an amount determined by multiplying:




(i)

The difference between the Fair Market Value of a Share on the date of exercise
over the exercise price; times




(ii)

The number of Shares with respect to which the SAR is exercised.




At the discretion of the Administrator, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.

 

(h)

Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares a Stock Appreciation Right previously granted based on
such terms and conditions as the Administrator shall establish and communicate
to the Participant at the time that such offer is made.




10.

Performance Units and Performance Shares.




(a)

Grant of Performance Units/Shares. Subject to the terms and conditions of the
Plan, Performance Units and Performance Shares may be granted to Service
Providers at any time and from time to time, as will be determined by the
Administrator, in its sole discretion. Subject to any restrictions specifically
provided for in this Plan, the Administrator will have complete discretion in
determining the number of Performance Units and Performance Shares granted to
each Participant.




(b)

Value of Performance Units/Shares. Each Performance Unit will have an initial
value that is established by the Administrator on or before the date of grant.
Each Performance Share will have an initial value equal to the Fair Market Value
of a Share on the date of grant.




(c)

Performance Objectives and Other Terms. The Administrator will set performance
objectives in its discretion which, depending on the extent to which they are
met, will determine the number or value of Performance Units/Shares that will be
paid out to the Service Providers. The time period during which the performance
objectives must be met will be called the “Performance Period.” Each Award of
Performance Units/ Shares will be evidenced by an Award Agreement that will
specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
or individual goals, applicable federal or state securities laws, or any other
basis determined by the Administrator in its discretion.




(d)

Earning of Performance Units/Shares. After the applicable Performance Period has
ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives have been achieved. After the grant of
a Performance Unit/Share, the Administrator, in its sole discretion, may reduce
or waive any performance objectives for such Performance Unit/Share.




(e)

Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon after the expiration of the
applicable Performance Period at the time determined by the Administrator. The
Administrator, in its sole discretion, may pay earned Performance Units/Shares
in the form of cash, in Shares (which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period) or in a combination thereof.





12




--------------------------------------------------------------------------------




(f)

Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.




11.

Restricted Stock Units. Restricted Stock Units shall consist of a Restricted
Stock, Performance Share or Performance Unit Award that the Administrator, in
its sole discretion permits to be paid out in installments or on a deferred
basis, in accordance with rules and procedures established by the Administrator.




12.

Other Stock Based Awards. Other Stock Based Awards may be granted either alone,
in addition to, or in tandem with, other Awards granted under the Plan and/or
cash awards made outside of the Plan. The Administrator shall have authority to
determine the Service Providers to whom and the time or times at which Other
Stock Based Awards shall be made, the amount of such Other Stock Based Awards,
and all other conditions of the Other Stock Based Awards including any dividend
and/or voting rights.




13.

Leaves of Absence. Unless the Administrator provides otherwise, vesting of
Awards granted hereunder will be suspended during any unpaid leave of absence
and will resume on the date the Participant returns to work on a regular
schedule as determined by the Company; provided, however, that no vesting credit
will be awarded for the time vesting has been suspended during such leave of
absence. A Service Provider will not cease to be an Employee in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, or any Subsidiary.
For purposes of Incentive Stock Options, no such leave may exceed ninety
(90) days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then three months following the 91
st day of such leave any Incentive Stock Option held by the Participant will
cease to be treated as an Incentive Stock Option and will be treated for tax
purposes as a Nonstatutory Stock Option.




14.

Non-Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, such Award
will contain such additional terms and conditions as the Administrator deems
appropriate.




15.

Adjustments; Dissolution or Liquidation; Merger or Change in Control.




(a)

Adjustments. In the event that any dividend (excluding an ordinary dividend) or
other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares occurs,
then the Administrator shall appropriately adjust the number and class of Shares
which may be delivered under the Plan, the 162(m) annual share issuance limits
under Section 6(c) of the Plan, and the number, class, and price of Shares
subject to outstanding Awards. Notwithstanding the preceding, the number of
Shares subject to any Award always shall be a whole number.




(b)

Dissolution or Liquidation. In the event that any dividend (excluding an
ordinary dividend) or other distribution (whether in the form of cash, Shares,
other securities, or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities of the
Company, or other change in the





13




--------------------------------------------------------------------------------

corporate structure of the Company affecting the Shares occurs then the
Administrator shall appropriately adjust the number and class of Shares which
may be delivered under the Plan, the 162(m) annual share issuance limits under
Section 6(c) of the Plan, and the number, class, and price of Shares subject to
outstanding Awards. Notwithstanding the preceding, the number of Shares subject
to any Award always shall be a whole number.




(c)

Merger or Change in Control.

 

(i)

Stock Options and SARS. In the event of a merger or Change in Control, each
outstanding Option and SAR shall be assumed or an equivalent option or SAR
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. With respect to Options and SARs granted to an Outside
Director that are assumed or substituted for, if immediately prior to or after
the merger or Change in Control the Participant’s status as a Director or a
director of the successor corporation, as applicable, is terminated other than
upon a voluntary resignation by the Participant, then the Participant shall
fully vest in and have the right to exercise such Options and SARs as to all of
the Awarded Stock, including Shares as to which it would not otherwise be vested
or exercisable. Unless determined otherwise by the Administrator, in the event
that the successor corporation refuses to assume or substitute for the Option or
SAR, the Participant shall fully vest in and have the right to exercise the
Option or SAR as to all of the Awarded Stock, including Shares as to which it
would not otherwise be vested or exercisable. If an Option or SAR is not assumed
or substituted in the event of a merger or Change in Control, the Administrator
shall notify the Participant in writing or electronically that the Option or SAR
shall be exercisable, to the extent vested, for a period of up to fifteen
(15) days from the date of such notice, and the Option or SAR shall terminate
upon the expiration of such period. For the purposes of this paragraph, the
Option or SAR shall be considered assumed if, following the merger or Change in
Control, the option or stock appreciation right confers the right to purchase or
receive, for each Share of Awarded Stock subject to the Option or SAR
immediately prior to the merger or Change in Control, the consideration (whether
stock, cash, or other securities or property) received in the merger or Change
in Control by holders of Common Stock for each Share held on the effective date
of the transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the merger or
Change in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Option or
SAR, for each Share of Awarded Stock subject to the Option or SAR, to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
merger or Change in Control. Notwithstanding anything herein to the contrary, an
Award that vests, is earned or paid-out upon the satisfaction of one or more
performance goals will not be considered assumed if the Company or its successor
modifies any of such performance goals without the Participant’s consent;
provided, however, a modification to such performance goals only to reflect the
successor corporation’s post-merger or post-Change in Control corporate
structure will not be deemed to invalidate an otherwise valid Award assumption.




(ii)

Restricted Stock, Performance Shares, Performance Units, Restricted Stock Units
and Other Stock Based Awards. In the event of a merger or Change in Control,
each outstanding Restricted Stock, Performance Share, Performance Unit, Other
Stock Based Award and Restricted Stock Unit awards shall be assumed or an
equivalent Restricted Stock, Performance Share, Performance Unit, Other Stock
Based Award and Restricted Stock Unit award substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. With respect
to Awards granted to an Outside Director that are assumed or substituted for, if
immediately prior to or after the merger or Change in Control the Participant’s
status as a Director or a director of the successor corporation, as applicable,
is terminated other than upon a voluntary resignation by the Participant, then





14




--------------------------------------------------------------------------------

the Participant shall fully vest in such Awards, including Shares as to which it
would not otherwise be vested. Unless determined otherwise by the Administrator,
in the event that the successor corporation refuses to assume or substitute for
the Restricted Stock, Performance Share, Performance Unit, Other Stock Based
Award or Restricted Stock Unit award, the Participant shall fully vest in the
Restricted Stock, Performance Share, Performance Unit, Other Stock Based Award
or Restricted Stock Unit including as to Shares which would not otherwise be
vested. For the purposes of this paragraph, a Restricted Stock, Performance
Share, Performance Unit, Other Stock Based Award and Restricted Stock Unit award
shall be considered assumed if, following the merger or Change in Control, the
award confers the right to purchase or receive, for each Share subject to the
Award immediately prior to the merger or Change in Control, the consideration
(whether stock, cash, or other securities or property) received in the merger or
Change in Control by holders of Common Stock for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the merger or Change in Control is not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received, for each
Share and each unit/right to acquire a Share subject to the Award, to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
merger or Change in Control. Notwithstanding anything herein to the contrary, an
Award that vests, is earned or paid-out upon the satisfaction of one or more
performance goals will not be considered assumed if the Company or its successor
modifies any of such performance goals without the Participant’s consent;
provided, however, a modification to such performance goals only to reflect the
successor corporation’s post-merger or post-Change in Control corporate
structure will not be deemed to invalidate an otherwise valid Award assumption.




16.

Date of Grant. The date of grant of an Award will be, for all purposes, the date
on which the Administrator makes the determination granting such Award, or such
other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.




17.

Term of Plan. Subject to Section 22 of the Plan, the Plan will become effective
upon its adoption by the Board. The Plan will continue in effect for a term
ending 10 years after the effective date unless terminated earlier under
Section 18 of the Plan.




18.

Amendment and Termination of the Plan.

 

(a)

 Amendment and Termination. The Board may at any time amend, alter, suspend or
terminate the Plan.




(b)

 Stockholder Approval. The Company will obtain stockholder approval of any Plan
amendment to the extent necessary and desirable to comply with Applicable Laws.




(c)

Effect of Amendment or Termination. Subject to Section 20 of the Plan, no
amendment, alteration, suspension or termination of the Plan will impair the
rights of any Participant, unless mutually agreed otherwise between the
Participant and the Administrator, which agreement must be in writing and signed
by the Participant and the Company. Termination of the Plan will not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.








15




--------------------------------------------------------------------------------




19.

Conditions Upon Issuance of Shares.




(a)

Legal Compliance. Shares will not be issued pursuant to the exercise of an Award
unless the exercise of such Award and the issuance and delivery of such Shares
will comply with Applicable Laws and will be further subject to the approval of
counsel for the Company with respect to such compliance.




(b)

Investment Representations. As a condition to the exercise or receipt of an
Award, the Company may require the person exercising or receiving such Award to
represent and warrant at the time of any such exercise or receipt that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.




20.

Severability. Notwithstanding any contrary provision of the Plan or an Award to
the contrary, if any one or more of the provisions (or any part thereof) of this
Plan or the Awards shall be held invalid, illegal or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal and
enforceable, and the validity, legality and enforceability of the remaining
provisions (or any part thereof) of the Plan or Award, as applicable, shall not
in any way be affected or impaired thereby.




21.

Inability to Obtain Authority. The inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, will relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority will not have
been obtained.




22.

Stockholder Approval. The Plan will be subject to approval by the stockholders
of the Company within twelve (12) months after the date the Plan is adopted.
Such stockholder approval will be obtained in the manner and to the degree
required under Applicable Laws.








16


